PER CURIAM.
In accordance with Nelson v. State, 274 So.2d 256 (Fla. 4th DCA 1973), approved, Hardwick v. State, 521 So.2d 1071 (Fla.), cert. denied, 488 U.S. 871, 109 S.Ct. 185, 102 L.Ed.2d 154 (1988), we reverse the appellant’s conviction and remand this case to the trial court for a new trial because the trial court failed to make the required inquiries following the appellant’s request that his counsel be discharged due to incompetency and that substitute counsel be appointed.
REVERSED AND REMANDED.
JOANOS, ALLEN and KAHN, JJ„ CONCUR